Citation Nr: 0301439	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from December 1990 to January 1992.  He 
died in February 2000, and his widow is the appellant in 
the instant appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision that denied service 
connection for the cause of the veteran's death.

The RO also denied entitlement to Chapter 35 Survivor's 
and Dependents' Educational Assistance.  However, Chapter 
35 educational benefits were not claimed by the appellant, 
she has not appealed the RO's determination on this 
matter, and Chapter 35 entitlement arises based on a 
favorable finding of service connection for the cause of a 
veteran's death.  The Board finds there is no separate 
appellate issue concerning Chapter 35 educational 
benefits. 


FINDINGS OF FACT

1.  During his lifetime, the veteran was not service-
connected for any disability.

2.  During his active duty, the veteran did not serve in 
Vietnam, nor was he exposed to asbestos.

3.  He died years after active duty as the result of lung 
cancer.  Lung cancer began years after active duty and was 
not caused by any incident of service.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1310 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Navy from January 
1969 to January 1971.  He had service aboard the aircraft 
carrier USS Independence, which was not in Vietnam waters 
at this time.  An August 1969 memorandum from the veteran 
to his commanding officer reflects that he volunteered for 
duty in Vietnam, but his request was denied on the basis 
that he did not have the required time on board.  Service 
personnel records indicate the veteran had no service in 
Vietnam.  Service medical records from this period of 
active duty show no chronic lung disease.

The veteran had later National Guard/Reserve service.  He 
had active duty in the Army from December 1990 to January 
1992 during the Persian Gulf War.  Service medical records 
from this period of active duty show no chronic lung 
disease.  There were references to the veteran being a 
cigarette smoker.

Later medical records show that lung cancer (squamous cell 
carcinoma) was first diagnosed and treated in or about 
September 1999.  In December 1999, he was hospitalized for 
lung surgery for lung cancer.  He was maintained on a 
ventilator.  After surgery, he had sepsis, and diagnoses 
included lung cancer and renal failure.  

The veteran died in February 2000.  The death certificate 
lists the immediate cause of death as respiratory failure, 
due to or a consequence of pneumonia with sepsis, due to 
or a consequence of pneumothorax, due to or a consequence 
of lung cancer.  Lung cancer was listed as the underlying 
cause of death.  Other conditions listed as contributing 
to death but not resulting in the underlying cause of 
death were renal failure and upper gastrointestinal bleed.  

In March 2000, the veteran's widow (the appellant) filed a 
claim for service connection for the cause of the 
veteran's death.  She asserted that fatal lung cancer was 
due to Agent Orange exposure in service.

The National Personnel Records Center (NPRC) reported in 
May 2000 that there were no records of exposure to 
herbicides. 

The appellant wrote in April 2001 that her husband had 
told her that his active service had included duty 
patrolling the Saigon River while serving in Vietnam.  She 
also said that her husband had been exposed to asbestos 
during service at Fort Knox, Kentucky.  

The appellant also submitted in June 2001 a newspaper 
article discussing the presence of asbestos at a military 
facility.  

According to a February 2002 response from the NPRC, the 
veteran did not serve off the shores of Vietnam.  

In August 2002, the RO obtained evidence from an internet 
site detailing the history of the USS Independence.  The 
article indicates that the vessel was deployed in support 
of operations during the Vietnam War between May and 
December 1965, including 100 days in the South China Sea 
off the coast of Vietnam.  In December 1965, the ship 
returned to her home port in Virginia, and there were no 
future deployments to Vietnam waters.

II.  Analysis

Through discussions in correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the RO has informed the appellant 
of the evidence necessary to substantiate her claim for 
service connection for the cause of the veteran's death.  
She has been informed of her and the VA's respective 
responsibilities for providing evidence.  Pertinent 
records have been obtained.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually 
shared in producing death, but, rather, there must have 
been a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases including lung cancer which is manifest to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in 
Vietnam" includes service in the waters offshore, or 
service in other locations if the condtions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313.

The veteran had active duty in the Navy from 1969 to 1971, 
including aboard an aircraft carrier which was not in 
Vietnam waters at the time.  Despite allegations to the 
contrary, the credible evidence shows the veteran did not 
have service in Vietnam, and thus the Agent Orange 
presumption of service connection for lung cancer does not 
apply to this case.  The veteran also had active duty in 
the Army from 1990 to 1992.  Service medical records from 
both periods of service show no chronic lung disease.  
Lung cancer was not shown within the 1-year presumptive 
period after active duty.  Lung cancer was first diagnosed 
and treated in 1999, years after the veteran's last period 
of active duty.  The evidence shows the veteran died in 
2000 as the result of complications of the underlying 
disease of lung cancer.  He had no service-connected 
disabilities during his lifetime.

The appellant also argues that lung cancer was due to in-
service asbestos exposure.  There are no special legal 
provisions regarding claims for service connection for 
asbestos-related disease.  However, the VA has provided 
adjudicators with some guidelines in addressing claims 
involving asbestos exposure, as set forth in Veterans 
Benefits Administration Manual M21-1, Part VI,  7.21.  
The manual notes that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
The manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe 
products, etc.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people employed in 
U.S. shipyards and U.S. Navy veterans were exposed to 
asbestos since it was used extensively in military ship 
construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that 
the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  The manual 
goes on to say that the clinical diagnosis of asbestos 
requires a history of asbestos exposure and radiographic 
evidence of parenchymal lung disease.  In reviewing claims 
for service connection, it must be determined whether or 
not military records demonstrate asbestos exposure in 
service; it should be determined whether or not there was 
asbestos exposure pre-service and post-service; and it 
should be determined if there is a relationship between 
asbestos exposure and the claimed disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption 
that a veteran was exposed to asbestos in service by 
reason of having served aboard a ship.  Dyment v. West, 13 
Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

The Board notes that the RO has attempted to comply with 
the development procedures set forth in the manual 
guidelines; however, the appellant did not reply to an 
April 2002 request for evidence of asbestos exposure.  
Service records do not show any exposure to asbestos 
during service.  The appellant submitted a newspaper 
article indicating that a facility where the veteran 
reportedly was stationed was being cleaned for asbestos.  
However, there is no specific evidence indicating that the 
veteran was in fact exposed to asbestos during service.  
In the absence of proven asbestos exposure during service, 
there would be no way to medically link the veteran's 
fatal lung cancer to any such exposure.

The weight of the credible evidence indicates that the 
veteran's fatal lung cancer began years after his last 
period of active duty and was not caused by any incident 
of service.  A service-connected disability did not cause 
or contribute to the veteran's death, and thus there is no 
basis for service connection for the cause of death.

As the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

